The Wiki Group, Inc. 1093 Broxton Avenue, Suite 210 Los Angeles, CA 90024 April 17, 2012 Michael R. Clampitt Senior Counsel, U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: WikiLoan, Inc. Form 8-K Filed February 14, 2012 Schedule 14C Filed August 5, 2011 Form 10-Q for the Quarterly Periods Ended July 31, 2011 and October 31, 2011 Filed September 19, 2011 and December 15, 2011 Form 10-K for the Fiscal Years Ended January 31, 2009, January 31, 2010 and January 31, 2011 Filed April 17, 2009, May 17, 2010 and May 11, 2011 File No. 033-26828 Dear Mr. Clampitt: We are in receipt of your letter dated March 20, 2012 to Mr. Edward C. DeFeudis, our President and Chief Financial Officer, in regard to the above-referenced SEC Filings (the “Comment Letter”). We are in the process of responding to the comments of the staff of the Division of Corporation Finance contained in the Comment Letter.However, we are unable to provide a complete response on or before April 17, 2012 (the “Due Date”).Please accept this correspondence as our request for an extension of the Due Date to May 1, 2012. Thank you for your attention to this matter. Sincerely, The Wiki Group, Inc. /s/Edward C. DeFeudis Edward C. DeFeudis President and Chief Financial Officer
